DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed 8/18/2021.
Claims 1, 3 and 5-6 are pending.
Claims 1, 3 and 5-6 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.

Response to Arguments
Applicant's amendments to the claims have overcome the claim objections previously set forth in the previous Office Action. Accordingly, the previous claim objections has been withdrawn. 

Applicant's arguments/amendments with respect to the 35 U.S.C. 101 rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Appropriate correction is hereby made. In light of the changes to the claims, it is respectfully requested that the rejection be reconsidered and withdrawn”.
Examiner respectfully disagrees. Applicant merely states that the 101 rejection should be reconsidered and withdrawn, but applicant does not provide any arguments/remarks regarding the reason. The amended claims are still directed to an abstract idea as the claims are directed to a mental process. The amended limitation of the tool (drone) that captures an aerial view of an area is merely interpreted as a data gathering step and is directed to insignificant pre-solution activity (See MPEP 2106.05). Further, a person having access to captured data is merely interpreted as using a computer component to access data from a data gathering step. Examiner also notes that the drone has no effect on the judicial exception since it is merely used for data gathering. The claims are therefore not directed to eligible subject matter. This argument has been fully considered but has been found unpersuasive. Accordingly, the previous rejection under 101 is maintained. 

Applicant's arguments/amendments with respect to the 35 U.S.C. 103 rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant mentions in page 4 of the remarks that “Although relevant in the art, it is submitted that the art fails to teach features hereby amended in the claims. The Applicants submit that features amended in the base claims are unique to the present application. In comparison to the art, it is believed that the art does not disclose nor teach a drone in data communication with the at least one CPU, the drone is configured to capture a designated area that is used to determine a boundary for a water distribution design. In the present application, the claims include different means to capture the area for water distribution. The claims are further amended to include the features of a tool that captures an areal view of a designated area that defines a boundary for the water distribution system design, the tool is a drone that flies over the boundary for the water distribution system design and wherein the tool communicates with the CPU. These features are not disclosed in the art as shown in the figure below”.
Upon further consideration, Examiner respectfully disagrees. Rooney discloses in [Col.16, lines 54-60] that “Sensor(s) 130 may be large, complex and expensive, e.g., an earth imaging satellite with ground-penetrating radar owned perhaps by the US government. Many Sensor(s) 130 may be statically located on a specific property. However, other Sensor(s) 130 may be moved about—perhaps my motor vehicle, or airplane, helicopter, balloon or aerial drone” and in [Col.16, lines 66-67] that “Sensor(s) 130 may use marker chemicals or dyes to map out basin boundaries”. Thus, Rooney discloses aerial drones that may move (fly) the sensors around and map out basin boundaries. Further, the sensor (earth imaging satellite) would capture imaging. One of ordinary skill in the art would understand that aerial drones fly and that is how data is captured. Additionally, Rooney teaches in Fig.1 that the multiple devices (property manager and sustainability manager) have access to the Sensors 130 and WAMP 150 via the WAN 140. Rooney is relied upon for teaching the newly amended language. See below rejection. This argument has been fully considered but has been found unpersuasive. Accordingly, the previous rejection under 103 is maintained.


Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “wherein the tool communicates with the CPU” but should be changes to “wherein the tool communicates with the at least one CPU”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claim 1 recites the limitation of “a tool that captures an areal view of a designated area that defines a boundary for the water distribution system design, the tool is a drone that flies over the boundary for the water distribution system design”. No detail of such limitation has been provided in the specifications. Paragraph [0016] of the instant application discloses corresponding description of a drone. Specifically, the specifications recite “It is further contemplated that tools such as satellite imagery, drone surveillance, public property records or the like could be used to obtain data needed by the system to define the area and its water distribution needs” [0016]. The above portion of the specification merely recites the term 

Claims not specifically recites are rejected by virtue of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1, 3 and 5-6 are system claims directed to generating a water distribution design. 

Regarding independent claim 1
Step 2A – Prong One
The claim(s) recite(s) 5generates the water distribution system design which are considered to be mental steps. The limitations of generates a water distribution system design as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “portal”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generates” in the context of this claim encompasses a person to manually create a design (for example, with aid of pen and paper). Applicant mentions in 
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – CPU and portal. The additional elements mentioned above are recited in a high level of generality (i.e., as a generic processor performing a generic computer function. The additional element amounts to no more than mere instructions to apply the exception using a generic computer component (i.e., “at least one CPU that stores data”, “at least one portal in digital communication with the at least one CPU”, “wherein the tool communicates with the CPU”, and “contractor has access to the at least one portal”) and insignificant extra solution activity (i.e., “at least one CPU that stores data”, “the at least one portal allows requirements for a water distribution system to be entered therein”, “a tool that captures an areal view of a designated area defines a boundary for the water distribution system design, the tool is a drone that flies over the boundary for the water distribution system design” [See MPEP 2106.05 (insignificant extra-solution activity)]). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more (See MPEP 2106.05(f)). Thus, the CPU and portal are mere instructions to apply an exception. The tool (drone) is merely used as a tool for data gathering. Examiner also notes that the drone has no effect on the judicial exception since it is merely used for data gathering. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception. Mere instructions to apply the 

 Dependent claims 3 and 5-6 are further drawn to mental steps which are used to further define the design. Such limitations include, for example, the design includes a bill of material (Claim 3) which are mental steps. The claims further recite additional elements of requirements are obtained via satellite imagery (Claim 5) and public records (Claim 6) which is mere data gathering and insignificant pre-solution activity. These limitations further define the design process and are considered to be drawn to the abstract idea without adding significantly more. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology.

Claims 1, 3 and 5-6 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al (U.S. Patent Application Publication 2018/0315100 “Magnusson”) in view of Rooney (U.S. Patent No. 10,579,951 “Rooney”). 

Regarding claim 1, Magnusson teaches An automatic water distribution design generating system ("an improved computer program, system, and method for generating, designing, and cost-estimating irrigation systems." [0004]) comprising:
at least one CPU that stores data ("The data server may be a remote server or computing device configured to receive and store historical weather data, soil data, field elevation data, and topography data for a target irrigation area." [0018]; See Fig.4 which discloses multiple CPU);
at least one portal in digital communication with the at least one CPU ("the system comprising a data server and a computing device in communication with each other over a communication network" [0018]);
the at least one portal allows requirements for a water distribution system design to be entered therein ("The computing devices 26 may have or may display an interactive user interface for inputting and changing data, variables, parameters, and other information as described above. The interactive user interface may be built into the computing devices 26 or may be an online website, a downloadable application, a computer program, or any other interactive software." [0062]);
wherein the at least one portal generates the water distribution system design ("The irrigation system specification may be optimized via the computing device  and communicates with the at least one CPU ("the system comprising a data server and a computing device in communication with each other over a communication network" [0018]).
	Although Magnusson disclose aerial/satellite imagery, it do not appear to explicitly disclose a drone to capture an area and communicating with a contractor. However, Rooney teaches a tool that captures an areal view of a designated area that defines a boundary for the water distribution system design (“Sensor(s) 130 may be large, complex and expensive, e.g., an earth imaging satellite with ground-penetrating radar owned perhaps by the US government. Many Sensor(s) 130 may be statically located on a specific property. However, other Sensor(s) 130 may be moved about—perhaps my motor vehicle, or airplane, helicopter, balloon or aerial drone” [Col.16, lines 54-60]; “Sensor(s) 130 may use marker chemicals or dyes to map out basin boundaries” [Col.16, lines 66-67]; “the WAMP 150 ‘boundary mapping tool’ may be utilized to configure the geographical boundaries of a given billing area. Such a boundary mapping tool may facilitate a sustainability manager to place virtual pins on a map image of the district or a portion of the district, where straight virtual lines between virtual pins represent segments of the area boundary” [Col.27, lines 19-24]; “Global Imaging Satellite (GIS) information and perhaps other measurements to provide a comprehensive overview of groundwater use within that boundary, and ownership information perhaps acquired from appropriate sources such as a county recorder's database. ” [Col.17, lines 35-49]), the tool is a drone that flies over the boundary for the water distribution system design (“Sensor(s) 130 may be large, complex and expensive, e.g., an earth imaging satellite with ground-penetrating radar owned perhaps by the US government. Many Sensor(s) 130 may be statically located on a specific property. However, other Sensor(s) 130 may be moved about—perhaps my motor vehicle, or airplane, helicopter, balloon or aerial drone” [Col.16, lines 54-60]; One of ordinary skill in the art would recognize that an aerial drone is configured to fly); wherein the tool communicates with the CPU (See Fig.1 which shows the Sensor(s) 130 in communication via the W.A.N 140 to the multiple devices and WAMP 150); and wherein a contractor has access to the at least one portal for retrieving capture data from the drone (Fig.1 shows multiple devices having access to the sensors 130 and WAMP 150 via the W.A.N 140; Examiner notes that this limitation is merely interpreted as intended use [for retrieving capture data]).
Magnusson and Rooney are analogous art because they are from the same field of endeavor of providing services. It would have been obvious for one of ordinary skill in 

Regarding claim 3, Magnusson further teaches wherein the water distribution system design includes a bill of materials ("The automated software tools also create a bill of materials" [0002]).

Regarding claim 5, Magnusson further teaches wherein at least some of the requirements for the water distribution system are obtained via satellite imagery ("Automated software tools are often used to design and price or quote pivot and lateral irrigation systems. These tools typically use interactive mapping with satellite imagery provided from a web mapping service" [0002]; "The aerial imagery may include past or present aviation and/or satellite photographs and associated data." [0037]).

Regarding claim 6, Magnusson further teaches wherein at least some of the requirements for the water distribution system are obtained via public records ("The sprinkler package may be optimized based on historic weather averages or historic weather extremes, or simulated based on weather from specific past years." [0016]; "allocating collection of historic data to the data server and reception of user . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/FARAJ AYOUB/Examiner, Art Unit 2127   


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127